Appeal by the defendant from a judgment of the Supreme Court, Queens County (Fisher, J.), rendered July 6, 1998, convicting him of criminal possession of a weapon in the second degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his contention that the evidence of his unlawful intent to use the weapon in his possession was legally insufficient to support his conviction of criminal possession of a weapon in the second degree (see, CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Lide, 210 AD2d 507; People v Bumbury, 194 AD2d 735). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review, without merit, or do not require reversal. O’Brien, J. P., McGinity, Luciano and Schmidt, JJ., concur.